YELVERTON, Judge.
Defendant, Clarence Lawrence, Jr., charged with the crime of attempted aggravated rape (La.R.S. 14:27 and 14:42), was convicted by a jury and sentenced by the court to 21 years at hard labor; he appeals this conviction.
No assignments of error were perfected as required by LSA-C.Cr.P. art. 844, nor has a brief been filed. Therefore, this court is limited to a review of the record for errors that are discoverable by a mere inspection of the pleadings. C.Cr.P. art. 920; State v. Thibodeaux, 448 So.2d 879 (La.App. 3rd Cir.1984). We have reviewed the record and find no error.
Accordingly, the conviction and sentence are affirmed.
AFFIRMED.